Reasons for Allowance
Claims 5-13 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 5, there is no teaching, suggestion, or motivation for combination in the prior art to include a signal and an output electrode outputting a signal, wherein the frame includes a lower stage portion, the lower stage portion including an opening portion and a step surface, and wherein the input electrode and the output electrode are placed on the step surface of the lower stage portion.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 9, there is no teaching, suggestion, or motivation for combination in the prior art to include an input electrode inputting a signal and an output electrode outputting a signal, and wherein the frame further includes: a lower stage portion having an opening portion; and an upper stage portion having an opening portion larger than the opening portion of the lower stage portion.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 11, there is no teaching, suggestion, or motivation for combination in the prior art to include a buffer member formed of molybdenum; a frame mounted on the base with the buffer member interposed therebetween, the frame being formed of alumina ceramic, and including an input electrode inputting a signal and an output electrode outputting a signal; and a lid covering the frame, the lid defining a space within the frame.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 13, there is no teaching, suggestion, or motivation for combination in the prior art to include a buffer member formed of molybdenum; a frame mounted on the base with the buffer member interposed therebetween, the frame being formed of alumina ceramic, wherein the frame includes an input electrode inputting a signal and an output electrode outputting a signal; and wherein the buffer member has an opening provided in a center thereof, and the base includes a mounting table penetrating in the opening of the buffer member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893